Citation Nr: 1524828	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  12-30 899A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a date earlier than December 8, 2011, for the commencement of the period of eligibility for Chapter 35 Dependents' Educational Assistance (DEA). 



ATTORNEY FOR THE BOARD

J. Connolly, Counsel




INTRODUCTION


The Veteran had active service from November 1977 to November 1981, and from February 1982 to February 1985.  He has been adjudicated permanently and totally disabled due to service-connected disability, and the Appellant is his son.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 decision of the Buffalo, New York Regional Office (RO) Education Center.


FINDINGS OF FACT

1.  In a December 2011 rating decision, the RO determined that the Veteran was permanently and totally disabled due to service-connected disability, effective April 26, 2011. 

2.  The Appellant was between the ages of 18 and 26 years at the time the Veteran was declared permanently and totally disabled, and first filed a claim for Chapter 35 DEA benefits in April 2010. 

3.  In a January 2012 letter, the Appellant was informed that he could choose his date to begin DEA benefits, but if he did not choose a date within 60 days of that letter, the date assigned would be December 8, 2011, the date of the VA rating decision which determined eligibility, and that this decision would be final.  

4.  The Appellant did not respond within 60 days to the RO's January 2012 letter with his choice of a commencement date.


CONCLUSION OF LAW

The Appellant is not entitled to a date earlier than December 8, 2011, for the commencement of the period of eligibility for Chapter 35 DEA.  38 U.S.C.A. §§ 3501, 3512 (West 2014); 38 C.F.R. §§ 21.3032, 21.3040, 21.3041 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duties to notify and assist claimants.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  For educational assistance claims, the regulations delineating the specific notification and assistance requirements are set forth in 38 C.F.R. §§ 21.1031, 21.1032 (2014).  This case rests on the interpretation and application of the relevant law.  The VCAA does not affect matters on appeal when the issue is limited to statutory interpretation.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 (2004) (holding that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed).  There is no possibility that any additional notice or development would aid the Appellant in substantiating his claim.  38  U.S.C.A. §§ 5103, 5103A (West 2014); see Dela Cruz.  Thus, any deficiency of notice or of the duty to assist constitutes merely harmless error. 

Ordinarily, a child's period of eligibility for educational assistance under Chapter 35 extends for the 8 years from the child's 18th to 26th birthdays and in some instances, there are extensions.  38 U.S.C.A. § 3512(a) (West 2014; 38 C.F.R. § 21.3041(a) (2014).  Here, the Appellant turned 18 in 2009 and turns 26 in 2017; thus he was between 18 and 26 years old.  

The Veteran was found to be permanently and totally disabled due to service-connected disability in a rating decision dated December 2011, effective April 26, 2011.  The Veteran was notified of this decision in correspondence dated in December 2011.  Thereafter, in January 2012, the Appellant, who is the Veteran's son and was between the ages of 18 and 26, applied for DEA benefits.  He submitted both a paper VA Form 22-5490, as well as an online form.  On the paper form, the Appellant did not choose an election date for the DEA benefits.  On the online form, he chose August 14, 2011.  This date coordinated with his reported commencement of educational training which was listed as August 16, 2011.  

In correspondence dated in January 2012, the RO informed the Appellant that his school had to certify his enrollment; that he had 45 months and no days of full-time benefits; and that he could choose his date to begin benefits.  He was told that the benefits could commence as of April 26, 2011 which was the date the Veteran became permanently and totally disabled, or December 12, 2011 which was the date the Veteran was notified of his benefits, or any date between those two dates.  He was told that VA must receive his choice of date within 60 days or the date assigned would be December 8, 2011, the date of the VA rating decision which determined eligibility.  He was told that this decision would be final.  He was informed that the ending date for benefits was 8 years after the date he chose.  He was provided a form to take to his school and to indicate his beginning date.  This notice was in compliance with governing law and regulation which provides that VA must provide written notice to certain eligible children, such as the Appellant, informing them of their right to elect the beginning date of their period of eligibility.  The written notice must identify the beginning dates the child may choose from and must contain a statement that the child must make the election within 60 days of the date of the written notice.  38 U.S.C.A. § 3512(a); 38 C.F.R. § 21.3041(i).

Thereafter, information was received from the Appellant's school showing his enrollment.  However, a separate election form from the Appellant regarding his commencement date was not received, despite the January 2012 notice from the RO.  Thus, the Appellant did not respond directly to VA within 60 days.  

In his VA Form 9, the Appellant indicated that he brought his response letter showing his election response associated with the January 2012 notice letter, signed by the Appellant and dated in February 2012 in which he elected April 26, 2011 as the beginning date of his DEA benefits, to the school.  However, VA did not receive any such response letter.  His statements suggest that he assumed the school had relayed such information to VA online along with the enrollment certification.  However, he did not separately notify VA himself.

In April 2012, the Appellant was told that VA could not pay benefits to him prior to December 8, 2011 because he had not replied to the RO's January 2012 letter informing him that he could choose a date.  The Appellant has indicated that he stated on his forms that he wanted the earliest date of April 26, 2011.  He also indicated that he was not notified of the 60 day requirement.  At this juncture, the Board notes that only one of the original application forms included an election date which was August 14, 2011, not April 26. 2011, and as, noted, there was no response from the Veteran to the January 2012 letter.  Also, the Appellant was provided notice to the address of record via the January 2012 letter.  

The Board has reviewed the evidence of record and notes that there was no election form provided by the Appellant directly to VA as requested by the January 2012 RO letter.  The Appellant essentially indicated that he believed that the school relayed to VA that he wanted to elect April 26, 2011 as his DEA beginning date along with the enrollment certification.  Nonetheless, the Appellant was required to provide an election date in response to the RO's January 2012 letter within the applicable time period for commencement (as indicated in the VA notice letter).  He did not do so.  He was informed that if did not reply, the date assigned would be December 8, 2011, the date of the VA rating decision which determined eligibility.  There is no provision in VA law and regulations to modify this date of eligibility.  Thus, the earliest date for the commencement of the period of eligibility for Chapter 35 DEA benefits is December 11, 2011, the date assigned by the RO.


ORDER

Entitlement to a date earlier than December 8, 2011, for the commencement of the period of eligibility for Chapter 35 DEA benefits is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


